DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species B in the reply filed on 7/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the first paragraph, the continuity data should be updated to indicate that US App. No. 16/116,309 is now US Patent No. 10,918,868.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the X group control signal lines" and “the at least one stimulation program”.  There is insufficient antecedent basis for these limitations in the claim. Claims 2-6 and 8-10 are rejected based on their association with claim 1.
Claims 3 and 4 respectively recite the limitation "the X groups of the plurality of electrodes" and “electrodes in one of the X groups”.  There is insufficient antecedent basis for X groups of electrodes in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 102(a,e) as being anticipated by Carbunaru et al. (US 2011/0125223, hereinafter Carbunaru).
Regarding claims 1, 3, 5 and 8-10, Carbunaru disclose an implantable stimulator device 14. The device comprises an array of electrodes E1-E16 configured to provide a stimulation current to a patient via a plurality of P current sources 60, 62, 64, I1-Im (par. 0047-0049). A matrix 68 (considered both the switch matrix and the group selection matrix as the claim does not preclude them from being the same matrix) has N switch matrix outputs connected to the electrodes, and the matrix is controllable by a number X group control signal lines (plurality of lines connected between control logic 52 and current sources 60, 62, 64) (see figures 7, 11, 12, par. 0051-0053, 0058-0059, 0065-0068). Logic circuitry 52,56,76 (which includes a microprocessor) is configured with arbitration logic to assert each of the X group control signal lines at different times to couple the plurality of current sources to a different matrix output and therefore a different group of the plurality of electrodes by sending a plurality of control signals to the matrix over time (see figures 11, 12, par. 0051-0053, 0058-0059, 0065-0068). The logic circuitry is further configured to program at least two of the current sources to provide a stimulation current to at least two of the electrodes of the group of the plurality of electrodes that is coupled to the plurality of current sources (see figures 11, 12, par. 0051-0053, 0058-0059, 0065-0068, 0071-0079).
Regarding claim 2, control signals will be sent indefinitely to control the matrix, such that over time, one can/will inherently send P times N control signals.
Regarding claims 4 and 6, there can be a plurality of different electrodes in a group (see figures 11-12), such that electrodes E1-E8 can be one group on array 12(1) and electrodes E9-E16 can on another group on array 12(2) such that each array is separate and thus can be implanted at different locations and there are a plurality of current sources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0125224, US 6,175,767, US 5,938,691, US 5,876,425, US 5,531,774.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792